Citation Nr: 0815085	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for migraine 
headaches.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull. Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 2000 to December 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for migraine headaches and 
hypertension, each rated noncompensable.  The veteran had 
also initiated appeals in several additional matters.  His 
substantive appeal, received in April 2006, limited the 
appeal to the two issues being addressed.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The noncompensable ratings currently assigned were assigned 
essentially because the veteran had failed to report for VA 
examinations scheduled in June 2004 to determine the severity 
of the disabilities at issue.  In his substantive appeal 
received in April 2006, the veteran asserted that his 
disability would be much more severe, were it not for the 
medication he takes.  Prescriptions for medication suggest 
ongoing treatment, records of which would be pertinent to the 
matters at hand, and must be secured.  The veteran's 
description of his headaches suggests they may have 
intensified, and that contemporaneous medical evaluation is 
needed (if the veteran is willing to report).  

The veteran is advised that if he declines/fails to report 
for a scheduled examination these disabilities will be based 
on the evidence of record (which shows no disabling effects 
of the disabilities during the appeal period).  See 38 C.F.R. 
§ 3.655.  [The veteran is also advised that under 38 C.F.R. 
§ 3.158(a), where evidence requested in conjunction with an 
original  claim or a claim for increase is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.]
Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify (and provide any releases needed 
to secure records from) all sources of 
treatment and evaluation he has received 
for migraine headaches and hypertension 
since December 2003.  The RO should secure 
for the record copies of the complete 
clinical records of all such treatment and 
evaluations.  In conjunction with this 
development the veteran should be advised 
of the provisions of 38 C.F.R. § 3.158(a), 
and if he does not respond, the claims 
should be further processed under those 
provisions.

2.  If the veteran complies with the 
request above, after all records 
identified are secured, the RO should 
first ascertain whether he is willing to 
report for an examination (reminding him 
of 38 C.F.R. § 3.655 in the process).  If 
his response is affirmative, the RO should 
arrange for the veteran to be examined by 
an appropriate physician(s) to determine 
the current severity of his hypertension 
and migraines.  The veteran's claims file 
(to include the criteria for rating these 
two disabilities) must be available to, 
and reviewed by, the examiner(s) in 
conjunction with the examination.  The 
findings reported must be sufficiently 
complete to allow for rating the 
disabilities under all criteria.  If the 
veteran declines to report for 
examination9s), the claims should be 
processed under 38 C.F.R. § 3.655(b).  

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

